DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-6 are currently pending.  This is the first office action on the merits.  


Information Disclosure Statement
The Information Disclosure Statement filed 6/29/2021 has been reviewed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bui et al. US 2013/0236408 (9/12/2013).  
Bui et al. (Bui) teaches a cosmetic composition and method for making up and/or enhancing the appearance of a keratinous substrate, comprising at least one supramolecular polymer, at least one detackifying ingredient which is a hyperbranched functional polymer, at least one fatty phase ingredient(s), at least one light silicone fluid other than the fatty phase ingredient(s), at least one copolymer containing a silicone resin segment and a fluid silicone segment and at least one functional filler. (See Abstract).  

Bui additionally teaches a functional filler powder which can be lauroyl lysine which is a commonly used functional filler in cosmetics and also a powder. (See [0245]).  The functional filler can be present in an amount of from 0.1 to 15% by weight which overlaps with the 5 to 30% called for in instant claim 1.(See [0247]) 
Bui teaches that dimethicone is an especially preferred silicone oil and is responsible for the fresh and light feel of a cosmetic. (See [0200] and [0202]). Dimethicone is called for in instant claim 2.  Diemthicone can be present in an amount of about 5-35% which overlaps with the 10 to 30% called for in instant claim 1.   
Bui also teaches silica as a spherical powder. (See [0246]).  Silica is called for in instant claim 3.  Silica is present in an amount of from 0.1% to 15% which overlaps with the 0.1% to 10% of a spherical powder called for in instant claim 1. (See [0247]). Bui teaches that silica is responsible for the texture of the composition upon application. (See [0032]).     
It would have been obvious to one of ordinary skill in the art making the Bui lip gloss to combine 0.1 to 15% lauroyl lysine in order to have a functional filler commonly used in cosmetics, 5% trimethylsiloxysilicate/dimethiconol crosspolymer to have a film 





Conclusion
No claims are allowed.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


/SARAH  CHICKOS/
Examiner
Art Unit 1619


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616